OPINION OF THE COURT
Order reversed, without costs, and (a) petitions seeking validation with respect to the candidates as to whom objectors before the Board were not qualified to file objections under section 6-154 (2) of the Election Law reinstated and granted; (b) petitions seeking validation with respect to the candidates as to whom objectors before the Board were qualified to file objections under section 6-154 (2) reinstated and remitted to Supreme Court, Bronx County, for determination on the merits (see, Lucariello v Niebel, 72 NY2d 927 [decided today]; Matter of Lansner v Board of Elections, 72 NY2d 929 [decided today]).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Hancock, Jr., and Bellacosa. Taking no part: Judge Titone.